Citation Nr: 0739322	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  The veteran also had periods of active duty for 
training (ACDUTRA) through July 1993 while serving in the 
United States Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board remanded this case in October 2003 for further 
evidentiary development.  The requested development was 
completed, and the case has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The veteran does not have a seizure disorder.

2.  The veteran's depressive disorder had its onset during a 
period of ACDUTRA.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A psychiatric disorder was incurred during a period of 
ADCUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.102 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for a 
psychiatric disorder, the Board notes that the record 
reflects that the veteran has been provided all required 
notice and the evidence currently of record is sufficient to 
substantiate this claim.  Therefore, no further development 
of the record is required with respect to this claim.

With respect to the claim for service connection for a 
seizure disorder, the record reflects that the RO provided 
the veteran with the notice required under the VCAA by letter 
mailed in June 2001, prior to its initial adjudication of the 
claim.  Although this letter did not specifically request the 
veteran to submit all pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on the his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for a seizure disorder 
until September 2007, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a seizure disorder.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.  

The Board further notes that the veteran has been afforded an 
appropriate VA examination and that service medical records 
and other pertinent medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests epilepsy or 
an organic disease of the nervous system to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Seizure Disorder

The evidence of record establishes that the veteran does not 
have a chronic seizure disorder.  In June 1993, shortly after 
his release from ACDUTRA, the veteran experienced an isolated 
grand mal seizure.  However, he has experienced no subsequent 
seizure and does not currently receive any treatment, such as 
anti-convulsive medication, for a seizure disorder.  The 
report of a September 2004 VA examination specifically 
concludes that the veteran does not have a chronic seizure 
disorder.  Moreover, the veteran himself acknowledged in an 
August 2007 letter that the June 1993 seizure was an isolated 
event.

Although the veteran contends that the seizure has adversely 
affected him, he has not identified any particular residual 
thereof for which service connection may be granted.  The 
Board has carefully examined the medical evidence of record 
but has been unable to identify any current disability 
related to the isolated seizure episode.  Indeed, brain scans 
performed in June 1993, as well as the September 2004 VA 
examination, revealed no neurological abnormality.

The Board acknowledges that both the veteran's military 
physician and the September 2004 VA examiner opined that his 
June 1993 seizure likely was related to the anti-malarial 
medication that he was prescribed while on ACDUTRA.  However, 
it is well-settled that in order to be considered for service 
connection, a claimant first must have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  Since 
the medical evidence of record clearly establishes that the 
veteran does not have a seizure disorder or any identifiable 
residual thereof, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Psychiatric Disorder

The veteran contends that service connection is warranted for 
his psychiatric disorder because it is related to a period of 
ACDUTRA in May 1993.

The medical evidence of record reflects that the veteran 
complained of feeling depressed, confused, and disoriented in 
June 1993, shortly after he returned from ACDUTRA.  He was 
admitted to a private hospital and diagnosed with major 
depressive disorder.  

Pursuant to the Board's October 1993 remand, the veteran was 
afforded a VA examination in September 2004.  He was 
diagnosed with severe, recurrent major depressive disorder 
with psychotic features.  Asked to offer an opinion regarding 
whether the veteran's psychiatric disorder was related to his 
ACDUTRA in May 1993, the examiner opined that it was at least 
as likely as not that that the veteran's current disability 
was related to that period of duty.  The examiner, after 
noting that the veteran had been treated for depression in 
the past, explained that the veteran's current psychiatric 
disorder was part of a continuum of symptomatology that began 
during his period of ACDUTRA in 1993. 

In light of the VA examiner's opinion, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
his current psychiatric disorder is etiologically related to 
his period of ACDUTRA in 1993 and that service connection is 
warranted.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a seizure disorder is denied.

Service connection for a psychiatric disorder is granted.




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


